DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/890143 filed on June 02, 2020. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application recites all of the limitations required in the claims of the instant application.

Copending Application
16/890,143 
Claims filed on 6/02/2020
Instant Application
16/890,131
 Claims

Claims

1
A charged internal combustion engine, comprising: 

at least one cylinder; 

an exhaust gas discharge system configured to discharge exhaust gases; 

an intake system configured to supply charge air to the at least one cylinder; 

at least one comprex charger comprising a cylindrical cellular wheel which is rotatable about a rotation axis, is arranged in a housing, and comprises a plurality of cells which extend between end faces of the cellular wheel along the rotation axis of the cellular wheel, and wherein the comprex charger comprises a liquid cooling system; and 

a controller with computer-readable instructions stored on non-transitory memory thereof that when executed enable the controller to adjust a rotational speed of the cylindrical cellular wheel in response to one or more of a temperature or a pressure of exhaust gas in the exhaust gas discharge system upstream of the comprex charger and a temperature or pressure of charge air in the intake system upstream or downstream of the comprex charger.
1
A charged internal combustion engine, comprising: 

at least one cylinder; 

an exhaust gas discharge system configured to discharge exhaust gases; 

an intake system configured to supply charge air to the at least one cylinder; and 

at least one comprex charger comprising a cylindrical cellular wheel which is rotatable about a rotation axis, is arranged in a housing, and comprises a plurality of cells which extend between end faces of the cellular wheel along the rotation axis of the cellular wheel, and wherein the comprex charger comprises a liquid cooling system.
2
wherein the plurality of cells is open at end faces of the cellular wheel.
2
wherein the plurality of cells is open at end faces of the cellular wheel.
3
wherein the housing comprises an exhaust gas inlet and spaced therefrom an exhaust gas outlet on a first end face, the housing further Page 37 of 42Record ID 84260835 comprising a charge air inlet and spaced therefrom a charge air outlet on a second end face, wherein the plurality of cells is open only at the end faces and closed at other regions of the housing.
3
wherein the housing comprises an exhaust gas inlet and spaced therefrom an exhaust gas outlet on a first end face, the housing further comprising a charge air inlet and spaced therefrom a charge air outlet on a second end face, wherein the plurality of cells is open only at the end faces and closed at other regions of the housing.
4
wherein the comprex charger driven electrically via an electrical machine, wherein the electrical machine comprises a stator and a rotor.
4
wherein the comprex charger driven electrically via an electrical machine, wherein the electrical machine comprises a stator and a rotor.
5/4
wherein the comprex charger and the electrical machine are separate components.
5/4
wherein the comprex charger and the electrical machine are separate components.
6/5
wherein the comprex charger and the electrical machine are coupled via a traction means drive.
6/5
wherein the comprex charger and the electrical machine are coupled via a traction means drive.
7
wherein the comprex charger and the electrical machine are configured as an integrated component, wherein the cellular wheel is configured as the rotor, and the housing is configured as the stator.
7
wherein the comprex charger and the electrical machine are configured as an integrated component, wherein the cellular wheel is configured as the rotor, and the housing is configured as the stator.
8/7
wherein the housing configured as the stator comprises a permanent magnet for generating a magnetic field.
8/7
wherein the housing configured as the stator comprises a permanent magnet for generating a magnetic field.
9/8
wherein the cellular wheel configured as the rotor comprises an energizable coil for generating a magnetic field.
9/8
wherein the cellular wheel configured as the rotor comprises an energizable coil for generating a magnetic field.
10/9
wherein the permanent magnet surrounds the cellular wheel with the coil.
10/9
wherein the permanent magnet surrounds the cellular wheel with the coil.
11
wherein the housing configured as the stator comprises an energizable coil for generating a magnetic field.
11
wherein the housing configured as the stator comprises an energizable coil for generating a magnetic field.
12/11
wherein the energizable coil surrounds the cellular wheel.
12/11
wherein the energizable coil surrounds the cellular wheel.




13
A system, comprising:

an engine comprising an exhaust gas discharge system and an intake system;

a comprex charger comprising a cylindrical cellular wheel rotatable about an axis of rotation within a housing, wherein the cylindrical cellular wheel comprises a plurality of cells extending from opposite extreme ends of the cylindrical cellular wheel; wherein the comprex charger is electrically driven via an electric machine, the comprex charger and the electric machine are configured as an integrated component; and Page 39 of 42Record ID 84260835 

a controller with computer-readable instructions stored on non-transitory memory thereof that when executed enable the controller to adjust a rotational speed of the cylindrical cellular wheel in response to one or more of a temperature or a pressure of exhaust gas in the exhaust gas discharge system upstream of the comprex charger and a temperature or pressure of charge air in the intake system upstream or downstream of the comprex charger.
13
A system, comprising:

an engine comprising an exhaust gas discharge system and an intake system; and 

a comprex charger comprising a cylindrical cellular wheel rotatable about an axis of rotation within a housing, wherein the cylindrical cellular wheel comprises a plurality of cells extending from opposite extreme ends of the cylindrical cellular wheel; wherein the comprex charger is electrically driven via an electric machine, the comprex charger and the electric machine are configured as an integrated component.
14
wherein the housing is configured as a stator of the electric machine and the cellular wheel is configured as a rotor of the electric machine.
14
wherein the housing is configured as a stator of the electric machine and the cellular wheel is configured as a rotor of the electric machine.
15
wherein the opposite extreme ends include a first extreme end and a second extreme end, wherein the first extreme end is fluidly coupled to the intake system and the second extreme end is fluidly coupled to the exhaust gas discharge system.
15
wherein the opposite extreme ends include a first extreme end and a second extreme end, wherein the first extreme end is fluidly coupled to the intake system and the second extreme end is fluidly coupled to the exhaust gas discharge system.
16/15
wherein the comprex charger comprises a cooling system arranged at the first extreme end.
16/15
wherein the comprex charger comprises a cooling system arranged at the first extreme end.
17/16
wherein the cooling system is configured to thermally regulate each of the comprex charger and the electric machine.
17/16
wherein the cooling system is configured to thermally regulate each of the comprex charger and the electric machine.
18
wherein exhaust gas recirculate is recirculated into the intake system via the comprex charger.
18
wherein exhaust gas recirculate is recirculated into the intake system via the comprex charger.




13








































14







15









16/15
A system, comprising:

an engine comprising an exhaust gas discharge system and an intake system;

a comprex charger comprising a cylindrical cellular wheel rotatable about an axis of rotation within a housing, 

wherein the cylindrical cellular wheel comprises a plurality of cells extending from opposite extreme ends of the cylindrical cellular wheel; 


wherein the comprex charger is electrically driven via an electric machine, the comprex charger and the electric machine are configured as an integrated component; and Page 39 of 42Record ID 84260835 

a controller with computer-readable instructions stored on non-transitory memory thereof that when executed enable the controller to adjust a rotational speed of the cylindrical cellular wheel in response to one or more of a temperature or a pressure of exhaust gas in the exhaust gas discharge system upstream of the comprex charger and a temperature or pressure of charge air in the intake system upstream or downstream of the comprex charger.

wherein the housing is configured as a stator of the electric machine and the cellular wheel is configured as a rotor of the electric machine;



wherein the opposite extreme ends include a first extreme end and a second extreme end, wherein the first extreme end is fluidly coupled to the intake system and the second extreme end is fluidly coupled to the exhaust gas discharge system;
wherein the comprex charger comprises a cooling system arranged at the first extreme end.
19
















































20
A system, comprising: 

an engine comprising an exhaust gas discharge system and an intake system; and 

a comprex charger comprising a cylindrical cellular wheel rotatable about an axis of rotation within a housing, 

wherein the cylindrical cellular wheel comprises a plurality of cells extending from a first extreme end to a second extreme end, opposite the first extreme end of the cylindrical cellular wheel; 

wherein the comprex charger is electrically driven via an electric machine, the comprex charger and the electric machine are configured as an integrated component, 
















wherein the housing is configured Page 40 of 42Record ID 84260846 as a stator of the electric machine and the cellular wheel is configured as a rotor of the electric machine, 



wherein the intake system is fluidly coupled to the first extreme end and the exhaust gas discharge system is fluidly coupled to the second extreme end, 


wherein exhaust gas recirculate flows through the plurality of cells before entering the intake system.
further comprising a cooling arrangement completely encasing the cellular wheel.  


Thus it is apparent that the more specific claims 1-18 of the copending application encompass claims 1-20 of the instant application. Following the rationale in In re Goodman cited in the preceding paragraph, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer. Note that since claims 1-20 of the instant application are anticipated by claims 1-18 of the copending application and since anticipation is the epitome of obviousness, then claims 1-20 of the instant application are obvious over claim 1-18 of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“traction means drive” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim limitation “traction means drive” in claim 6 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “apparatus” coupled with functional language “connect/disconnect” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “traction means drive” is “a nonce word or a verbal construct that is not recognized as the name of structure” and is merely a substitute for the term “means” associated with functional language. Hence, the term “apparatus” acts as a generic place holder for the term “means” and would not be recognized by one of ordinary skill in the art as being sufficiently definite structure for performing the claimed function. See MPEP § 2181(I)(A).  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1 and 10-14 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
“traction means drive is defined as transmission 154 which may be a gearbox, a planetary gear system, or another type of transmission” (See Page 26, lines 1-6 of Specification).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “… a high pressure EGR arrangement … a low pressure EGR arrangement … a recirculation line which branches off from the exhaust gas discharger system downstream of the turbine and which opens into the intake system upstream of the compressor ...” (See Page 5, lines 10-23); and “… In one example, the electric machine 151 is integrally formed with a comprex charger, such as comprex charger 10b of Figures 2 and 3B …” (See Page 26, lines 10-11) as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
It is noted that Figure 4 is suggested to be amended as following for the electric machine 151 is integrally formed with a comprex charger, such as comprex charger 10b.

    PNG
    media_image1.png
    631
    878
    media_image1.png
    Greyscale


2. The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "housing 10b"; “stator 11a” and "liquid cooling system 18" have been used to designate one component (See Figure 2).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

    PNG
    media_image2.png
    453
    502
    media_image2.png
    Greyscale


3. The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the comprex charger and the electrical machine being coupled via a traction means drive” (See Claim 6) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
	1. In the Abstract:
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means”, “example”, and “said,” should be avoided.


	2. Suggestions:
The term of “example” in line 1 of the Abstract should be revised as – embodiment – or -- arrangement --.
Correction is required.  See MPEP § 608.01(b).

	3. In the Specification:
On Page 16, lines 16-17 should be corrected as following to correct typo errors:
-- … Here, the exhaust gas recirculation rate xEGR is determined as xEGR = mEGR / (mEGR + mair), where mEGR denotes the mass of recirculated exhaust gas and mair denotes the supplied air…--

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wenger et al. (Patent Number 6,439,209 B1).
Wenger discloses a charged internal combustion engine (1 of Figure 1; 33 of Figure 3), comprising: 
at least one cylinder (well-known component within 1, 33) (See Figures 1 and  3); 
an exhaust gas discharge system (Not Numbered) configured to discharge exhaust gases (via 22 to 3, 31) (See Figures 1 and 3); 
an intake system (Not Numbered) configured to supply charge air to the at least one cylinder (well-known component within 1, 33) (See Figures 1 and  3); and 
at least one comprex charger (Read as gas-dynamic pressure wave machine 2 of Figure 1 and 30 of Figure 3) comprising a cylindrical cellular wheel (Read as rotor 6 of Figure 1; rotor 40 of Figure 3) which is rotatable about a rotation axis (Not Numbered), is arranged in a housing (5 of Figure 1; 42 of Figure 3), and comprises a plurality of cells (18 of Figure 1; 41 of Figure 3) which extend between end faces of the cellular wheel (Read as rotor 6 of Figure 1; rotor 40 of Figure 3) along the rotation axis (Not Numbered) of the cellular wheel (Read as rotor 6 of Figure 1; rotor 40 of Figure 3), and wherein the comprex charger (Read as gas-dynamic pressure wave machine 2 of Figure 1 and 30 of Figure 3) comprises a liquid cooling system (via 44, 45) (See Figure 3, Column 7, lines 39-65);
(Re. Cl. 2) wherein the plurality of cells (18 of Figure 1; 41 of Figure 3) is open at end faces of the cellular wheel (Read as rotor 6 of Figure 1; rotor 40 of Figure 3) (See Figures 1 and 3-4);
(Re. Cl. 3) wherein 
the housing (5 of Figure 1; 42 of Figure 3) comprises an exhaust gas inlet (via 3 of Figure 1; 31 of Figure 3) and spaced therefrom an exhaust gas outlet (via 4 of Figure 1; 35 of Figure 3) on a first end face (via Not Numbered of Figure 1; 34 of Figures 3-4) (See Figures 1 and 3-4), 
the housing (5 of Figure 1; 42 of Figure 3) further comprising a charge air inlet (via 14 of Figure 1; 38 of Figure 3) and spaced therefrom a charge air outlet (via 10 of Figure 1; 32 of Figure 3) on a second end face (via Not Numbered of Figure 1; 39 of Figures 3-4) (See Figures 1 and 3-4), 
wherein the plurality of cells (18 of Figure 1; 41 of Figure 3) is open only at the end faces (Not Numbered of Figure 1; 34 and 39 of Figure 3) and closed at other regions of the housing (5 of Figure 1; 42 of Figure 3) (See Figures 1 and 3-4).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Wenger et al. (Patent Number 6,439,209 B1), in view of Glitz et al. (Pub. Number US 2012/0070316 A1).
	Regarding Claims 4-5, Wenger discloses the invention as recited above; and further discloses (Re. Cl. 4) the comprex charger (2 of Figure 1) driven electrically via an electrical machine (17 of Figure 1), and (Re. Cl. 5/4) the comprex charger (2 of Figure 1) and the electrical machine (17 of Figure 1) are separate components (See Figure 1).
	However, Wenger fails to disclose the electrical machine comprising a stator and a rotor.  
Glitz teaches that it is conventional in the art of pressure wave supercharger, to utilize the electrical machine (1) comprising a stator (7) and a rotor (6) (See Figure 1, Paragraph [0031]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the electrical machine comprising a stator and a rotor, to improve the performance efficiency for the Wenger device.

Regarding Claims 13 and 15-17, Wenger discloses (Re. Cl. 13) a system, comprising: 
an engine (1 of Figure 1; 33 of Figure 3) comprising an exhaust gas discharge system (Not Numbered) and an intake system (Not Numbered); and
a comprex charger (Read as gas-dynamic pressure wave machine 2 of Figure 1 and 30 of Figure 3) comprising a cylindrical cellular wheel (Read as rotor 6 of Figure 1; rotor 40 of Figure 3) rotatable about an axis of rotation (Not Numbered) within a housing (5 of Figure 1; 42 of Figure 3), wherein the cylindrical cellular wheel (Read as rotor 6 of Figure 1; rotor 40 of Figure 3) comprises a plurality of cells  (18 of Figure 1; 41 of Figure 3) extending from opposite extreme ends (via Not Numbered of Figure 1; 34, 39 of Figures 3-4) of the cylindrical cellular wheel (Read as rotor 6 of Figure 1; rotor 40 of Figure 3); wherein the comprex charger (Read as gas-dynamic pressure wave machine 2 of Figure 1 and 30 of Figure 3) is electrically driven via an electric machine (17 of Figure 1) (See Figures 1 and 3-4);
(Re. Cl. 15) wherein the opposite extreme ends (via Not Numbered of Figure 1; 34, 39 of Figures 3-4) include a first extreme end (via Not Numbered of Figure 1; 39 of Figures 3-4) and a second extreme end (via Not Numbered of Figure 1; 34 of Figures 3-4), wherein the first extreme end is fluidly coupled to the intake system (Not Numbered) and the second extreme end (via Not Numbered of Figure 1; 39 of Figures 3-4)is fluidly coupled to the exhaust gas discharge system (Not Numbered) (See Figures 1 and 3-4); and
(Re. Cl. 16/15) wherein the comprex charger (Read as gas-dynamic pressure wave machine 2 of Figure 1 and 30 of Figure 3) comprises a cooling system (via 44, 45 of Figure 3) arranged at the first extreme end (39 of Figure 3).
However, Wenger (Re. Cl. 13) the comprex charger and the electric machine being configured as an integrated component; and (Re. Cl. 17/16) the cooling system being configured to thermally regulate each of the comprex charger and the electric machine.  
Glitz teaches that it is conventional in the art of pressure wave supercharger, to utilize Wenger (Re. Cl. 13) the comprex charger (2) and the electric machine (1) being configured as an integrated component (See Figures 2 and 4); and (Re. Cl. 17/16) the cooling system being configured to thermally regulate each of the comprex charger and the electric machine (via cooling air) (See Paragraphs [0020] and [0034])
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the comprex charger and the electric machine being configured as an integrated component and the cooling system being configured to thermally regulate each of the comprex charger and the electric machine, as taught by Glitz, to provide a compact and lightweight for the pressure-wave supercharger/comprex charger; as well as to dissipate heat conduction and heat convection taking place in the pressure-wave supercharger/comprex charger (See Paragraphs [0011] and [0020]).

Claim 6/5 is rejected under 35 U.S.C. 103 as being unpatentable over Wenger et al. (Patent Number 6,439,209 B1), in view of Glitz et al. (Pub. Number US 2012/0070316 A1), and further in view of Baker (Patent Number US 8,397,501 B2).
The modified Wenger device discloses the invention as recited the rejection of Claim 5 above; however, fails to disclose the comprex charger and the electrical machine being coupled via a traction means drive.
Baker teaches that it is conventional in the art of a supercharged internal combustion engine to utilize the comprex charger (Read 14) and the electrical machine (electric motor/generator) being coupled via a traction means drive (via 10, 11, and 13) (See Figure, Column 3, lines 34-67).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the comprex charger and the electrical machine being coupled via a traction means drive, as taught by Baker, to improve the performance efficiency for the Wenger device, since the use thereof would have provided sufficient torque for rotating the device (See Column 2, lines 38-55).
Claim 18/13 is rejected under 35 U.S.C. 103 as being unpatentable over Wenger et al. (Patent Number 6,439,209 B1), in view of Glitz et al. (Pub. Number US 2012/0070316 A1), and further in view of either Yoeda et al. (Pub. Number US 2012/0204559 A1) or Takamiya et al. (Pub. Number US 2012/0192558 A1)
The modified Wenger device discloses the invention as recited the rejection of Claim 13 above; however, fails to disclose exhaust gas [[recirculate]] being recirculated into the intake system via the comprex charger.
Yoeda/Takamiya teaches that it is conventional in the art of supercharging system for internal combustion engines, to have exhaust gas being recirculated into the intake system via the comprex charger (20 of Yoeda; 20 of Takamiya) (See Figures 1-2 and 8; Paragraphs [0002], [0006]-[0008], [0041], and [0043] of Yoeda; 20 of Figures 1-2 and 6-7, Paragraph [0057], [0059]-[0060] of Takamiya).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized exhaust gas being recirculated into the intake system via the comprex charger, to improve the performance efficiency for the modified Wenger device, since the use thereof would have either prevented decreasing a supercharging pressure of the flow to be delivered into the engine (See Paragraphs [0007] and [0010]-[0011] of Yoeda) or reduced exhaust emissions (See  Paragraph [0069] of Takamiya).

Information Disclosure Statement
The information disclosure statement (PTO-1449) submitted on 21 January 2021 has been acknowledged and placed in the file. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. An initialized copy is attached hereto.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vigild et al. (Pub. Number US-20200378298-A1) relates to methods and systems for comprex charger.

Shampine (Pub. Number US-20190145237-A1) relates to pressure exchanging manifolding.

Skopil (Pub. Number US-20170298809-A1) relates to a method and a device for adjusting a charging pressure in an internal combustion engine by means of pressure-wave supercharger.

Skopil (Pub. Number US-20170211464-A1) relates to a pressure-wave supercharger. 

Skopil (Pub. Number US-20170211463-A1) relates to a pressure-wave supercharger and a method for operating a pressure-wave supercharger.

Turner (Pub. Number US-20070137626-A1) relates to an engine supercharging system having an electric machine connected to a variable-ratio power transmission mechanism.

Guzella et al. (Patent Number US-8136512-B2) relates to a method for operating an engine with a pressure-wave supercharger.
 
Guzella et al. (Patent Number US-7669587-B2) relates to a method for operating an engine with a pressure-wave supercharger.

Wenger et al. (Patent Number US-7080633-B2) relates to a gas dynamic pressure-wave machine.

Wenger et al. (Patent Number US-6988493-B2) relates to a method for operating an internal combustion engine with a gas dynamic pressure-wave machine.

Arai et al. (Patent Number US-6082341-A) relates to a supercharger for an engine in which intake air is increasing in pressure by the use of exhaust gas flow from the engine into the supercharger and is fed the engine.

Amstutz et al. (Patent Number US-6055965-A) relates to a control system for exhaust gas recirculation system in an internal combustion engine.
Kruiswyk et al. (Patent Number US-5839416-A) relates to a control system for a pressure-wave supercharger to optimize emissions and performance of an internal combustion engine.

Amstutz et al. (Patent Number US-5771867-A) relates to a control system for exhaust gas recovery system in an internal combustion engine.

Kirchhofer et al. (Patent Number US-4808082-A) relates to a pressure-wave supercharger.

Altmann et al. (Patent Number US-4662342-A) relates to a pressure-wave supercharger for an internal combustion engine with a device for controlling the high pressure exhaust gas flow.

Boszormenyl et al. (Patent Number US-2836346-A) relates to pressure exchangers.

Boszormenyl et al. (Patent Number US-2800120-A) relates to pressure exchangers.

Suganuma et al. (Pub. Number JP-2011153542-A) relates to a supercharging system of an internal combustion engine.

Iwamoto (Pub. Number JP-62048930-A) relates to an engine with a pressure-wave supercharger.

Takana et al. (Pub. Number JP-62020242-A) relates to a pressure-wave supercharged engine.

Yoshioka et al. (Pub. Number JP-61031652-A) relates to an EGR control device in an engine with a pressure-wave supercharger.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI BA TRIEU whose telephone number is (571)272-4867.  The examiner can normally be reached on M-T 5:45 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THAI BA TRIEU/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        July 2, 2021